Citation Nr: 9913295	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-13 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for gout, currently 
evaluated at 20 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability (IU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter.



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1997 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased evaluation for 
gout was denied and from a Supplemental Statement of the Case 
in March 1998 wherein entitlement to a total rating for 
compensation on the basis of individual unemployability was 
denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2. The veteran's gout is not shown to be manifested by a 
definite impairment of health or by three or more yearly 
incapacitating exacerbations.
 
3.  The veteran's only service-connected disability is gout, 
currently rated as 20 percent disabling.  

4.  The veteran's service-connected disability is not of 
sufficient severity as to preclude him from obtaining and 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for gout are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4, 
§ 4.71a, Diagnostic Codes 5002 and 5017 (1998).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  3.340, 
3.341, Part 4, § 4.71a (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of  any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  

I.  Entitlement to an Increased Rating for Gout

Service connection for gout was granted by the Atlanta RO by 
means of a rating decision rendered in October 1971 following 
a review of the pertinent evidence, which included the 
veteran's service medical records and the report of a July 
1971 VA examination.  In October 1989, the RO granted an 
increased rating to 20 percent.
 
The severity of gout, for VA rating purposes, by application 
of the criteria set forth in 38 C.F.R. § 4.71a of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Under these criteria, the degree of disability 
for gout is determined by application of the rating schedule 
used for arthritis rheumatoid (atrophic). 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5002 
and 5017 (1998).  The current disability contemplates one or 
two exacerbations a year with a well-established diagnosis.  
A rating higher than that is appropriate if the evidence 
shows "symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring [three] or 
more times a year."

To increase the evaluation there must be definite impairment 
of health.  One way to establish a definite impairment of 
health is to show three or more incapacitating exacerbations.  
While the veteran claims to have experienced monthly episodes 
of gout, there is no objective evidence in the claims folder 
to show that he has had three or more incapacitating 
exacerbations in any given year.  He testified at a personal 
hearing before the RO that he would have two or three painful 
attacks; however, his most recent VA outpatient treatment 
records indicate treatment for discomfort or pain due to his 
gout in February 1998, November 1996, and October 1996.  
While outpatient records show additional treatment in August 
1994, March 1993, April 1992, January 1991, and August 1990, 
there is no objective evidence of three or more exacerbations 
during any one calendar year or any twelve month period of 
time.  Therefore, an increased rating is not appropriate 
based on the number of exacerbations.

A definite impairment of health may also be shown through 
examination findings.  While the evidence shows that the 
veteran has experienced trouble with gout since he left 
service, the evidence does not show by means of objective 
clinical findings that there has been any definite impairment 
of health.  In a VA examination of November 1996, he 
complained of pain in both feet and difficulty walking, and 
the examiner noted some swelling on both great toes and 
tenderness in both ankles.  However, the examiner also noted 
full range of motion in the ankles and that the soft tissues 
were only "slightly swollen and edematous."  As there is no 
evidence in the claims folder of any definite health 
impairment, an increased rating is not appropriate.
 
The Board accordingly must deny the veteran's claim for an 
increased for gout.   The Board notes that the record does 
not reflect any request by him that the question of 
entitlement to a compensable evaluation for gout be referred 
to the RO for consideration by the appropriate VA officials 
as to whether an "extraschedular" evaluation under 
38 C.F.R. § 3.321(b)(1)(1997) can be assigned, nor does the 
record reflect the presence of any exceptional or unusual 
disability picture that would compel any such referral with 
regard to impairment resulting from this disorder.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).
  
II.  Entitlement to a Total Rating based upon 
Individual Unemployability (IU) Due to Service-Connected 
Disabilities.

The veteran's only service connected disability is gout.  As 
set forth above, this disorder is currently rated at 20 
percent disabling.  The veteran contends, essentially, that 
his service-connected disability renders him unemployable; 
that is, as a result of his gout, he is unable to maintain a 
substantially gainful occupation.  After a review of the 
record, the Board finds that his contentions are also not 
supported by the evidence, and that assignment of a total 
rating for compensation purposes based on individual 
unemployability, due to his service-connected disability is 
not appropriate.  

While the veteran has non-service connected disabilities, for 
purposes of determining total disability due to individual 
unemployablility, the Board may only consider the service 
connected disability.  In circumstances such as the instant 
case, where the veteran is less than totally disabled under 
the schedular criteria, it must be found that service-
connected disorders, and service-connected disorders alone, 
prevent him from securing and maintaining substantially 
gainful employment.  The fact that a veteran may currently be 
unemployed is not, in and of itself, dispositive; the 
critical factor is the impact of service-connected disorders 
on a veteran's ability to work.  

The record does not show any clinic diagnosis that the 
veteran is unable to work due to his service connected 
disorder.  The VA examination of November 1996 does not 
address the issue of his ability to work.  At a personal 
hearing in April 1997, the veteran stated that he quit his 
job and was unable to work because of his disability.   
However, his employer of over twenty years stated in a VA 
Form 21-4192 in September 1997 that reason for termination 
was "drinking during work" and "refused alcohol test."  
His employer also stated that it had to make no concessions 
to the employee based on either his age or disability.  

The Board notes that, while the veteran was adamant at the 
personal hearing that he was unemployable, the medical record 
itself does not show that any such conclusion has been 
rendered by an attending or examining physician, nor does the 
record set forth finding or information that would support 
any such conclusion by the Board.  To reiterate, the only 
service connected compensable disorder is gout evaluated at 
20 percent, which is not shown to produce a definite 
impairment of health.  Therefore, the Board must conclude, 
based on its review of the record, that entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities is not shown, in that the 
preponderance of the evidence is against any finding that he 
is unable to obtain or maintain substantially gainful 
employment. 

ORDER

Entitlement to an increased rating for gout is denied.  
Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

